Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 1 of 28 PageID #:259




                           EXHIBIT 3
                            PART 1
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 2 of 28 PageID #:260




Beer Loft Magnets For Your Refric X
+

x
- 0 O Guest
A
alibaba.com/product-detail/Beer-Loft-Magnets-For-Your-Refrigerator
62237148771.html?fullFirstScreen=true

Q
NEW

E2 Alibaba.com
( Products »
What are you looking for...
Q
Search
My Alibaba
       Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 3 of 28 PageID #:261



Messages
Orders
Cart

= Categories
Ready to Ship
Trade Shows
Personal Protective Equipment
Services
Sell on Alibaba
Help
Get the App
English - USD V
Home > All Industries > Minerals & Metallurgy > Magnetic Materials
Subscribe to Trade Alert
Beer Loft Magnets For Your Refrigerator Beer Storage
For product pricing, customization, or other inquiries:

FOB Reference Price: Get Latest Price
Contact Supplier
1000 - 2999 Pieces $3.90
>=3000 Pieces $3.00
Contact Supplier

Call Us
Chat Now
Chat Now

Samples:

$20.00 /Piece 1 Piece (Min. Order)
Buy Samples
Gold Supplier
Lead Time:
Browsing History

Quantity(Pieces) Est. Time(days)
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 4 of 28 PageID #:262




1 - 3000 10
3001 - 10000 15
>10000 Negotiable
Dongguan Wow Good Precision M... Manufacturer

CN
5YRS
$
5.0*
Customization: Customized logo (Min. Order: 10000 Pieces)
Customized packaging (Min. Order: 10000 Pieces) More »

s6h Response Time 30,000+ for 38 Transactions
92.9% On-time delivery rate
View larger image
S Trade Assurance protects your Alibaba.com orders
Alibaba.com Freight Compare Rates Learn more Payments: VISA O TIT Online
Transfer Pay Western Union Wu Bolerov
Alibaba.com Logistics
Inspection Solutions

Add to Compare Gshare

Messenger
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 5 of 28 PageID #:263




Bottle Magnetic Loft Beer Bottle
x
+

X
- O
0 Guest
f
=
c
.alibaba.com/product-detail/_60375070026.html
a
MARCH. EXPO..
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 6 of 28 PageID #:264




. Pet Tracker
Alarm system
Smart Tracker &...
Shower Rooms

Navigation & GPS
Pet Collars & Leashes
Pet Collars & Leashes
View more
3
NEW


e
Alibaba.com
Products
Products
What are you looking for...


What are you looking for.
Q Search
Q
Search


eine
be sondere
       Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 7 of 28 PageID #:265




ben
My Alibaba
Messages
Orders
Cart

== Categories
Ready to ship
Trade Shows
Personal Protective Equipment
Services
Sell on Alibaba
Help
Get the App
English - USD V
Home > All Industries > Gifts & Crafts > Crafts > Metal Crafts
Subscribe to Trade Alert

Bottle Magnetic Loft Beer Bottle Attachment for your fridge, Bottle Magnetic Loft
Fridge Hangers For Beer and Beverages
For product pricing, customization, or other inquiries:
Contact Supplier
FOB Reference Price: Get Latest Price
Contact Supplier
Leave Messages

$2.00 - $3.50/ Set 100 Set/Sets(Min. Order)
Call us
Mocha
Mocha

Leave Messages
Browsing History
   Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 8 of 28 PageID #:266




Whiwise.en.alibab
Gold Supplier
Shipping Support Sea freight 's Trade Assurance protects your Alibaba.com orders
Alibaba.com Freight Compare Rates Learn more Payments: VISA O TIT Online
Transfer Pay WesternUnion Wu Bolerov
CATASOUCES
STARE

Hangzhou Uniwise Import And Ex... Trading Company
trappuccin
trappuce
Frappuccino
9SRA
95 ELOR (281

Alibaba.com Logistics
OS FLOR28

Inspection Solutions
Payment Terms: Net-60

CN
15 YRS $ 0.0*
s17h Response Time 10,000+ for 10 Transactions
View larger image
100.0% On-time delivery rate

Messenger
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 9 of 28 PageID #:267




14 Beer Loft Magnetic Fridge Hange X
+

X
- O O Guest
i alibaba.com/product-detail/_60374274743.html

Q
MARCH EXPORT
Pneumatic Wrenches
Steel Wire
Power Cables
Hoists
Ratchet Tie Down
Other Hand Tools

Power Cables
View more
NEW
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 10 of 28 PageID #:268




Alibaba.com
Products » What are you
looking for.
Products
What are you looking for...


com
a

a search
Q Search

walibata
me
de
ngan dengan
My Alibaba
Messages
Orders
Cart

== Categories
     Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 11 of 28 PageID #:269




Ready to ship
Trade Shows
Personal Protective Equipment
Services
Sell on Alibaba
Help
Get the App
English - USD V
Home > All Industries > Gifts & Crafts > Crafts > Metal Crafts
Subscribe to Trade Alert

Beer Loft Magnetic Fridge Hangers/Holder For Beer and Beverages, Bottle hanger
magnetic bottle storage fridge strips
For product pricing, customization, or other inquiries:
Contact Supplier

FOB Reference Price: Get Latest Price
Contact Supplier
Leave Messages

$2.00 - $3.50/ Set 100 Set/Sets(Min. Order)
Call us
Leave Messages
Browsing History

Gold Supplier
Shipping: Support Sea freight 's Trade Assurance protects your Alibaba.com orders
Alibaba.com Freight Compare Rates Learn more Payments: VISA O TIT Online Transfer Pay
WesternUnion Wu Bolerov
Hangzhou Uniwise Import And Ex... Trading Company
Alibaba.com Logistics - Inspection Solutions
Payment Terms: Net-60
CN
15 YRS $ 0.0*
s17h Response Time 10,000+ for 10 Transactions
  Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 12 of 28 PageID #:270




View larger image
100.0% On-time delivery rate

Messenger
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 13 of 28 PageID #:271




14 6 Beer Bottles Strong Magnetic B x
+

X
- O
o
alibaba.com/product-detail/_1600210615648.html

a
Guest
MARCH EXPO
Chemical Auxiliary...
Sheet Metal...
VoIP Products

Art Markers
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 14 of 28 PageID #:272



Profession al Audio,...
Car Freshener
Vehicle Keys
View more
NEW

EL Alibaba.com
Products
What are you looking for...
Q
Search
== Categories
|
Ready to Ship
Trade Shows
Personal Protective Equipment
Source on Alibaba
Sell on Alibaba
Help
Get the App
English - USD
Home > All Industries > Home & Garden > Home Decor > Fridge Magnets
Ready to Ship
In Stock
Fast Dispatch
200 Pieces

$842.00
6 Beer Bottles Strong Magnetic Beer Bottle Hanger Bottle Loft Magnets Storage
Fridge Strips Space Saving Storage Loft
Ship to United States
Beer loft
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 15 of 28 PageID #:273




$22.392.74
by Alibaba.com Par...
Lead Time 15 days
200-999 Pieces $4.21
1000 - 4999 Pieces $3.92
>=5000 Pieces $3.59
Leave Messages

Shipping time 9-12 days
Built With Style, Built To Last!
Color:
$4.21

(
200
+
Browsing History

Total
$23,234.74
Taking Cool To A Whole New Level!
Start Order
Samples:
$15.00/Piece 1 Piece (Min. Order)
Buy Samples
Contact Supplier
Add to cart
Customization: Customized logo(Min. Order: 2000 Pieces)
Customized packaging(Min. Order: 2000 Pieces)
More v s Trade Assurance protects your Alibaba.com orders Payments: VISA O TIT Online
Transfer Pay Western Union WU 1
View larger image
   Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 16 of 28 PageID #:274




Gold Supplier
Alibaba.com Logistics
Inspection Solutions
Production View
One-Stop Service
Dongguan Wow Good Precision M... Manufacturer
CN TYR$
1 Share

S7h Response Time 80.0% On-time delivery ra e
Messenger
Alibaba
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 17 of 28 PageID #:275




46 Magnetic Bottle Hanger Holder x
+

X
- O
f
=
a
Guest
c .alibaba.com/product-detail/_1600210613941.html
MARCHEXPO
Chemical Auxiliary...
Sheet Metal...
VoIP Products
Art Markers
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 18 of 28 PageID #:276



Profession al Audio,...
Car Freshener
Vehicle Keys

View more
NEW

EL Alibaba.com
000
Products
What are you looking for...
a

Q
Search
My Alibaba
Messages

Orders
Cart

== Categories
|
Ready to Ship
Trade Shows
Personal Protective Equipment
Source on Alibaba
Sell on Alibaba
Help
Get the App
English - USD
Home > All Industries > Home & Garden > Home Decor > Fridge Magnets

Ready to ship
In Stock
Fast Dispatch
200 Pieces
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 19 of 28 PageID #:277




$842.00
6 Magnetic Bottle Hanger Holder Beer Loft Magnetic Beer Bottle & Jar Hanger Fridge
Organize Magnet Holder Strips
Ship to United States by Alibaba.com Par...

$396.61
Lead Time 15 days
200-999 Pieces $4.21
1000 - 4999 Pieces $3.92
>=5000 Pieces $3.59
Leave Messages

Shipping time 9-11 days
Color:
$4.21

(
200
+
Browsing History

Total
$1,238.61
Start Order
Samples:
$15.00/Piece 1 Piece (Min. Order)
Buy Samples
Contact Supplier

Add to cart
Customization: Customized logo(Min. Order: 2000 Pieces)
Customized packaging(Min. Order: 2000 Pieces)
More v s Trade Assurance protects your Alibaba.com orders Payments: VISA O TIT Online
Transfer Pay Western Union WU 1
   Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 20 of 28 PageID #:278




View larger image

Gold Supplier
Alibaba.com Logistics
Inspection Solutions
Production View
One-Stop Service

Dongguan Wow Good Precision M... Manufacturer
CN TYR$
1 Share

S7h Response Time 80.0% On-time delivery ra e Messenger


<
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 21 of 28 PageID #:279




14 High Quality Abs+magnet Bottle x
+

x
- O
5 Guest
alibaba.com/product-detail/_1600085114328.html,

a
.
MÁRCH EXPO-
Flood


ux Living
Breath Fresheners

Storage Baskets
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 22 of 28 PageID #:280



Braiding Machines

Plastic Film
Plastic Film

Elonet
Locks
View more
NEW

El Alibaba.com
Products
What are you looking for...

Q Search
co? Messages
? Orders
My Alibaba
Cart
== Categories
|
Ready to Ship
Trade Shows
Personal Protective Equipment
Services
Sell on Alibaba
Help
Get the App
English - USD
lucken


lucken.
     Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 23 of 28 PageID #:281




High Quality ABS+Magnet BottleLoft, Beer/Beverage Holder Shelf,
Necessary Bar Accessory
For product pricing, customization, or other inquiries:


A
Contact Supplier
3000 - 3999 Pieces $3.47
4000 - 4999 Pieces $3.37
>=5000 Pieces $3.27
Call us
Contact Supplier

Color:
Chat Now
Chat Now

Samples:
$30.00/Piece 1 Piece (Min. Order)
Buy Samples
Gold Supplier
Lead Time:
Browsing History

Quantity(Pieces)

301 - 500
Tommur Industry (Shanghai) Co.,---- Manufacturer, Trading Company
501 - 5000
>5000

300
CN
3 YRSS 4.7 *

Est. Time(days)
5
7
     Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 24 of 28 PageID #:282




20
To be negotiated

<8h Response Time 30,000+ for 39 Transactions 100.0% On-time delivery rate
View larger image
Customization: Customized logo(Min. Order: 20000 Pieces)
Customized packaging (Min. Order: 20000 Pieces) S Trade Assurance protects your
Alibaba.com orders
Alibaba.com Freight Compare Rates | Learn more Payments: VISA O TIT Online Transfer (Pay
WesternUnion Wu lov Alibaba.com Logistics Inspection Solutions Production View One-Stop Service
Add to Compare
1 Share
Messenger

Company highlights View company profile >
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 25 of 28 PageID #:283




14 6 Magntic Bottle Hanger Holder x
+

X
- 0 O Guest
f
=
c
.alibaba.com/product-detail/_1600146172594.html
Q
2



MARCHEXPO
curtain
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 26 of 28 PageID #:284



Curtain
Chain Saw



chain som
Insulation Materials ...



har
o en
Other Heat Insulation...
Metal Crafts



Pieklee
Pickles
*
Metal Crafts
View more
NEW

e
Alibaba.com
8
a
000
Q Search
Products

2
What are you looking for...
    Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 27 of 28 PageID #:285




7
My Alibaba
Messages
Orders
Cart

== Categories
Ready to ship
Trade Shows
Personal Protective Equipment
Services
Sell on Alibaba
Help
Get the App
English - USD V
Home > All Industries > Home & Garden > Home Decor > Other Home Decor
Subscribe to Trade Alert

Ready to Ship
In Stock
Fast Dispatch
1 Bags

$9.55
6 Magntic Bottle Hanger Holder Beer Loft Magnetic Beer Bottle & Jar Hanger For
Fridge, Organize w/ Magnet Holder Strips
Ship to United States by Alibaba.com Par...
$23.64
Chat Now

Lead Time 15 days
UND

$9.55/ Bag 1 Bag(Min. Order)
Shipping time 9-12 days
Browsing History
Tabour
   Case: 1:21-cv-02352 Document #: 9-5 Filed: 05/13/21 Page 28 of 28 PageID #:286




Total

$33.19
Color:

$9.55
$9.55


E
1
+
Start Order
$ Trade Assurance protects your Alibaba.com orders

Payments: VISA
OO
TIT Online Transfer TIT Online Transfer
Pay WesternUnion WU Botol Pa

Contact Supplier
Alibaba.com Logistics
Inspection Solutions

Add to cart
View larger image
Gold Supplier
Shenzhen Lechang Technology C...

CN JY
© Messenger
